Judgment modified by striking therefrom the allowance for damages, and as so modified affirmed, without costs. Such modification is made upon the ground that we think the evidence did not discriminate between the damages caused by *896trespasses committed prior to the commencement of the action and those committed thereafter. Jenks, P. J., Stapleton, Mills and Rich, JJ., concurred; Thomas, J., concurred in respect to damages, but contends that the evidence, without contradiction, shows that the defendants have a prescriptive right to go over the land. Even if they also drove over the adjoining land, it does not impair the right thus obtained. There is no evidence that defendants were licensees.